FILED
                             NOT FOR PUBLICATION                             MAR 15 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARWAN ABO EID,                                   No. 08-75090

               Petitioner,                        Agency No. A070-641-038

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Marwan Abo Eid, a native and citizen of Syria, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen, and review de novo claims of due process violations.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003). We deny the petition for

review.

      The BIA did not abuse its discretion in denying Eid’s motion to reopen

because it was filed more than five months after the BIA’s December 21, 2007,

order dismissing his underlying appeal, see 8 C.F.R. § 1003.2(c)(2) (motion to

reopen generally must be filed within 90 days of the final order), and Eid failed to

establish grounds for equitable tolling, see Iturribarria, 321 F.3d at 897 (equitable

tolling available “when a petitioner is prevented from filing because of deception,

fraud, or error, as long as the petitioner acts with due diligence”). It follows that

the BIA did not violate due process by not reaching the merits of Eid’s ineffective

assistance of counsel claim. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error and prejudice for a petitioner to prevail on a due process claim).

      Eid’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                           2                                     08-75090